Citation Nr: 1722607	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  14-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for the residuals of a left foot injury.

2. Entitlement to service connection for the residuals of a left leg injury.

3. Entitlement to service connection for the residuals of a back injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran, his wife and his son



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that his current left foot, left leg, and low back conditions resulted from falling 8 to 10 feet from a tent roof and landing on his feet during service.  He testified that he was treated with pain medication after the fall and has continued to experience pain and numbness since that time.  He added that he self-treated with pain medications after the fall until seeing a chiropractor approximately 10 years ago.  He also contends that his conditions were aggravated during service by wear and tear from his working conditions as a radio lineman, including crawling and repeatedly rising and crouching to install wires.    

In December 2016, the Veteran was afforded a VA lumbar spine examination in connection with his claim.  The examiner diagnosed lumbosacral strain but opined that the condition was not likely related to service.  The examiner's rationale was that the Veteran's service treatment records and separation examination report did not contain lumbar spine complaints.  This rationale is not adequate because it relies on the absence of evidence in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, a new VA examination and opinion are warranted.  

Additionally, although the December 2016 examiner noted that the Veteran had radiculopathy of the left lower extremity, the Board finds that given his credible reports of injuring his left leg and foot during service, the examiner should also opine as to whether the Veteran has a diagnosed left leg or left foot disorder separate and apart from neurological consequences of his back condition, and, if so, whether they are related to any incidents of his service.

Concerning the Veteran's service records, in February 2013 the RO made a formal finding of unavailability concerning the Veteran's service treatment records, as they were found to be fire related.  However, the Veteran's service personnel records have not been requested.  On remand, the RO should attempt to obtain these records.  

Also on remand, treatment records should be requested from the chiropractor(s) who began treating the Veteran for his left foot, left leg, and/or back 10 years ago.  Updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).






Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any chiropractors who have treated him for his left foot, left leg, and back over the past 10 years.  After securing any necessary releases, the AOJ should request any relevant records that are not duplicative of those already associated with the claims file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from February 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Request the Veteran's service personnel records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. Schedule the Veteran for an examination for his back, left foot, and left leg claims.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  




After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. At the conclusion of the examination, identify all currently diagnosed back, left foot and left leg disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from August 2010 onward.  The back, foot, or leg disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

In addressing this question, the examiner should comment on whether the Veteran has a left foot and/or left leg disability separate and distinct from the neurological effects of a lumbar spine disability, as contrasted with part and parcel of that condition (i.e., attributable to it).

b. With respect to each diagnosed disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the examiner should comment on the Veteran's reports that he injured his left foot, left leg, and back after falling 8 to 10 feet onto his feet during service, and has experienced pain in those areas since that time, and that his conditions were aggravated by repeated crouching, crawling, and standing during service.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S.      §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





